DETAILED ACTION
1.	This office action is in response to the communication filed on 03/08/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/986408, filed on 03/06/2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 08/08/2022, with attorney Stephen Pang (Reg. No. 38,575).
The application has been amended as follows: 

2. The method of claim 1, wherein before the determining with the processor of the smart device the authorized reader condition, the method further comprises: 
receiving with a sensor of the smart device biometric data of the user; 
determining with the processor of the smart device an biometric approval condition in response to the biometric data of the user; and 
wherein the determining with the processor of the smart device the authorized reader condition is in response to the biometric approval condition.

3. The method of claim 2, wherein the biometric data of the user is selected from a group consisting of: facial images, fingerprints, blood vessel scans, iris data, audio data, motion data, three-dimensional data, and gesture data.

4. The method of claim 1, wherein the data packet also comprises temporal data selected from a group consisting of: an issuing time stamp, a temporal validity period, and an expiration time.

5. The method of claim 1, 
wherein the receiving with the transceiver of the smart device, the identifier associated with the reader device further comprises receiving with the transceiver of the smart device additional reader data from the reader device; 
wherein the forming with the processor of the smart device the reader token is also in response to additional reader data; and 
wherein the additional reader data is selected from a group consisting of a random number, a nonce, a pseudo-random number, data selected from a closed set of data.

6. The method of claim 5, further comprising: 
storing in a memory of the reader device, a nonce; 
determining with the processor of the reader device, payload data from the reader token; 
determining with the processor of the reader device, a nonce match condition in response to the nonce and the data payload data; and 
wherein the determining with the processor of the reader device the authorized user condition is also in response to the nonce match condition.

7. The method of claim 1, further comprising: 
determining with the processor of the reader device, a time stamp associated with the reader token; 
determining with the processor of the reader device, a time stamp match condition in response to the time stamp and a current time; and 
wherein the determining with the processor of the reader device the authorized user condition is also in response to the time stamp match condition.

8. The method of claim 7, 
wherein the determining with the processor of the reader device, the time stamp match condition comprises determining whether the time stamp is in a temporal relationship to the current time; and
wherein the temporal relationship is selected from a group consisting of: before, after, within a period of time before, and within a period of time after.

9. The method of claim 1, 
wherein the pre-authorization process is performed before the run-time process by a period of time; and 
wherein the period of time is selected from a group consisting of: an hour, a day, a week.

10. The method of claim 1, 
wherein the peripheral device comprises an electrically controlled or electrical and mechanical controlled device; and 
wherein the user-perceptible action is selected from a group consisting of: opening a gate, unlatching a door, displaying an indicator, making a sound, logging into a computing device, running a program on a smart television, and providing a product.

11. A smart device comprising: 
a hardware transceiver configured to output a user identifier associated with a user of the smart device to a remote authentication server, wherein the hardware transceiver is configured to receive a data packet and a pre-authorization token from the remote authentication server, in response to the user identifier, wherein the data packet comprise reader identifiers associated with a plurality of reader devices, and wherein the pre-authorization token indicates that smart device is approved to interact with the plurality of reader devices; 
a storage device coupled to the hardware transceiver, wherein the storage device is configured to store the reader identifiers and the pre-authorization token;
wherein the hardware transceiver is configured to receive a reader identifier associated with a reader device; 
a processor coupled to the hardware transceiver and the storage device, wherein the processor is configured to determine an authorized reader condition when the reader identifiers includes the reader identifier associated with the reader device, wherein the processor is configured to determine a reader token in response to the pre-authorization token and the authorized reader condition; 
wherein the hardware transceiver is configured to transmit the reader token to the reader device; and 
wherein the reader device is configured to direct a peripheral device to perform a user-perceptible action for the user in response to the reader token.

12. The smart device of claim 11, further comprising a sensor coupled to the processor, wherein the sensor is configured to capture biometric data of the user; 
wherein the processor is configured to determine a biometric approval condition in response to the biometric data of the user; and 
wherein the processor is also configured to determine the authorized reader condition in response to the biometric approval condition.

13. The smart device of claim 12, wherein the biometric data of the user is selected from a group consisting of: facial images, fingerprints, blood vessel scans, iris data, audio data, motion data, three-dimensional data, and gesture data.

14. The smart device of claim 12, wherein the sensor is selected from a group consisting of: an imaging sensor, a MEMS accelerometer, a MEMS gyroscope, a pressure sensor.

15. The smart device of claim 12, further comprising a ring-shaped enclosure configured to store a first transceiver, the storage device, a second transceiver, a processor, and a power source.

16. The smart device of claim 15, wherein the sensor is disposed within an inner portion of the ring-shaped enclosure.

17. The smart device of claim 11, wherein the hardware transceiver comprises a short-range transceiver selected from a group consisting of: Bluetooth, Bluetooth Low Energy (BLE), Ultrawide Band (UWB), ZigBee, Wi-Fi.

18. The smart device of claim 11, wherein the hardware transceiver is configured to communicate with the remote authentication server via another smart device; and wherein the other smart device is selected from a group consisting of: a smart phone, a smart watch, a tablet and a computer.

19. The smart device of claim 11, wherein the data packet also comprises temporal data selected from a group consisting of: an issuing time stamp, a temporal validity period, and an expiration time.

20. The smart device of claim 11, 
wherein the hardware transceiver is configured to receive additional reader data from the reader device; 
wherein the processor is configured to determine the reader token also in response to additional reader data; and 
wherein the additional reader data is selected from a group consisting of: a random number, a nonce, a pseudo-random number, data selected from a closed set of data.
 
Allowable Subject Matter
5.	In light of the examiner amendment authorized by the applicant’s representative, claims 1-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to authenticate a user.  Independent claims 1 and 11 identify the uniquely distinct features for a smart device to transmit an identifier associated with a user of the smart device to an authentication server; receive a data packet and a pre-authorization token from the remote authentication server, wherein the data packet comprise identifiers associated with a plurality of reader devices; receive a reader identifier associated with a reader device; determine an authorized reader condition when the identifiers include the reader identifier, determine a reader token in response to the pre-authorization token and the authorized reader condition; transmit the reader token to the reader device; wherein the reader device is configured to direct a peripheral device to perform a user-perceptible action for the user; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Cho et al. (US 20200084486 A1) discloses a method for a playback device to send login information to authenticate a user of the playback device to a content server; receive a token from the content server, wherein the token is used by the playback device and other entities to access the content server. The other closest prior art, Avetisov et al. (US 20210044976 A1), discloses a method to authenticate a user of a mobile device to an authentication server. However, either singularly or in combination, Cho et al. and Avetisov et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 11, and the respective dependent claims 2-10, 12-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499